 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11   JEFF SIKKING; BARBARA SIKKING;                       Case No.: 19-CV-1004 JLS (KSC)
     AND LEON-QIYAM POGUE,
12
                                        Plaintiffs,       ORDER GRANTING MOTIONS TO
13                                                        DISMISS
     v.
14
                                                          (ECF Nos. 14, 15)
     HOUSING OF URBAN
15
     DEVELOPMENT (HUD), et at.,
16                                    Defendants.
17
18         Presently before the Court are two motions to dismiss, the first filed by Defendant
19   Richardson C. Griswald (ECF No. 14) and the second filed by Defendants City of San
20   Diego, San Diego Attorney’s Office, Mara Elliot, Deputy City Attorney Onu Omordia, and
21   San Diego Planning & Development Code Enforcement Division (ECF No. 15) (together,
22   the “Moving Defendants”). Plaintiffs have not filed any response to the Motions.
23         Under the Southern District’s local rules, “[i]f an opposing party fails to file [an
24   opposition] . . . that failure may constitute a consent to the granting of a motion or other
25   request for ruling by the court.” Civ. L. R. 7.1(f)(3)(c). “Failure to follow a district court’s
26   local rules is a proper ground for dismissal.” Ghazali v. Moran, 46 F.3d 52, 53 (9th Cir.
27   1995) (affirming dismissal for failure to file timely opposition papers where plaintiff had
28   notice of the motion and ample time to respond). In determining whether to dismiss for

                                                      1
                                                                                  19-CV-1004 JLS (KSC)
 1   failure to follow local rules, the court is required to weigh several factors: “(1) the public’s
 2   interest in expeditious resolution of litigation; (2) the court’s need to manage its docket;
 3   (3) the risk of prejudice to the defendants; (4) the public policy favoring disposition of
 4   cases on their merits; and (5) the availability of less drastic sanctions.” Ghazali, 46 F.3d
 5   at 53 (quoting Henderson v. Duncan, 779 F.2d 1421, 1423 (9th Cir. 1986)).
 6         Here, the Court finds that after weighing the factors, dismissal is appropriate.
 7   Starting with the first two factors, the public’s interest in expeditious resolution of the
 8   litigation and the Court’s need to manage its docket both weigh in favor of dismissal. The
 9   third factor also weighs in favor of dismissal because the Court finds no risk of prejudice
10   to Defendants if the claims against them are dismissed. The fourth factor always weighs
11   against dismissal. See Hernandez v. City of El Monte, 138 F.3d 393, 401 (9th Cir. 1998)
12   (noting the fourth factor always weighs against dismissal). Finally, the fifth factor weighs
13   in favor of dismissal because it is “unnecessary for the Court to consider less drastic
14   alternatives” where the plaintiff does not oppose dismissal. Rodriguez v. Nationstar Mortg.
15   LLC, No. 2:16–CV–5962–ODW(SK), 2016 WL 4581402, at *1 (C.D. Cal. Sept. 1, 2016).
16         Accordingly, the Court GRANTS the Moving Defendants’ Motions (ECF Nos. 14,
17   15) and DISMISSES WITHOUT PREJUDICE Plaintiff’s claims against the Moving
18   Defendants. Plaintiffs may file an amended complaint, if any, within thirty (30) days from
19   the date this Order is electronically docketed. Failure to file within the time allotted will
20   result in the dismissal of the claims against the Moving Defendants without leave to amend.
21         IT IS SO ORDERED
22   Dated: October 28, 2019
23
24
25
26
27
28

                                                    2
                                                                                  19-CV-1004 JLS (KSC)
